

116 HR 7399 IH: Smarter Purchasing Act
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7399IN THE HOUSE OF REPRESENTATIVESJune 29, 2020Mr. Beyer (for himself and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the Administrator of the Environmental Protection Agency to conduct a feasibility study regarding the use of the shadow price of carbon in Federal spending decisions to take into account the resulting carbon dioxide emissions, and for other purposes.1.Short titleThis Act may be cited as the Smarter Purchasing Act. 2.Feasibility study regarding the use of the shadow price of carbon in Federal spending decisions to take into account the resulting carbon dioxide emissions(a)In generalThe Administrator of the Environmental Protection Agency, in consultation with the Secretary of Energy, the Secretary of the Interior, the Secretary of Transportation, and the Administrator of the General Services Administration, shall conduct a study to determine whether it is feasible for Federal agencies to factor in the shadow price of carbon in their internal decision-making processes for Federal procurement, acquisitions, contracting, and other investments.(b)ContentThe feasibility study required by subsection (a) shall include the following:(1)An assessment of—(A)the use of the shadow price of carbon in the private sector, in States, and in other countries, as relevant; and(B)the ability of Federal agencies to implement similar use of the shadow price of carbon.(2)An assessment of which kinds of Federal expenditures and operations are best suited for shadow pricing.(3)An assessment of whether the shadow price of carbon should be—(A)tied to the social cost of carbon that Federal agencies use to conduct regulatory analyses of economically significant regulatory actions;(B)tied to a path that minimizes the cost of achieving a long-term cumulative emissions goal; or(C)based on some other rationale.(4)An identification and evaluation of any statutory, regulatory, or other obstacle to the use of the shadow price of carbon.(c)Final reportNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall—(1)prepare a final report on the results of the feasibility study conducted under subsection (a); and(2)submit to Congress the final report prepared under paragraph (1) and any recommendations of the Administrator relating to such results.(d)Public availability of dataThe Administrator of the Environmental Protection Agency shall make available to the public the final report prepared under subsection (c).(e)DefinitionsIn this Act: (1)Shadow price of carbonThe term shadow price of carbon means a hypothetical surcharge to market prices for goods or services that involve significant carbon dioxide emissions in their supply chain.(2)Social cost of carbonThe term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013, revised in November 2013, or any successor or substantially related document, or any other estimate of the monetized damages associated with an incremental increase in carbon dioxide emissions in a given year.